Conviction is for possessing whisky for the purpose of sale, punishment being a fine of one hundred dollars.
We observe that while the complaint alleges that appellant possessed the whisky for the purpose of sale, the information omits the italicized words, charging only that he possessed whisky. No offense is charged in the information. Petit v. State, 90 Tex.Crim. Rep., 235 S.W. 579; Williams v. State, 90 Tex.Crim. Rep., 235 S.W. 1092.
The judgment is reversed and prosecution ordered dismissed under the present information.
Reversed and prosecution ordered dismissed.